DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/23/2021.  As directed by the amendment: claim 21 has been amended, claims 1-20 and 26-29 have been canceled and new claims 30-31 has been added.  Thus, claims 21-25 and 30-31 are presently pending in the application.
Response to Arguments
In light of the amendment to claim 21 to remove the limitation “a lumen stent preform,” the examiner has withdrawn the previous 112 rejection over claims 21-25.
In light of the amendment to claim 21 include a radial strength of at least 80 kPa has overcome the 103 rejection over Janko et al. in view of Stinson. However, upon further consideration, a new ground of rejection is made over Janko U.S. Publication 2010/0174367 in view Stinson et al. U.S. Publication 2005/0131522 and further in view of Wang et al. WO2013/152728.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janko U.S. Publication 2010/0174367 in view Stinson et al. U.S. Publication 2005/0131522 and further in view of Wang et al. WO2013/152728.
Regarding Claims 21, 22, 30, Janko et al. discloses a lumen stent preform, characterized in that the lumen stent preform is an iron alloy (abstract and paragraphs [0023], [0032], [0056] and [0060]) containing at least one strong nitride-forming element, characterized in that the strong nitride-forming element comprises at least one of Ti, Zr, V (abstract and paragraphs [0023], [0028] and [0033]). The total alloy element content of the iron alloy is less than or equal to 3 wt. % (abstract and paragraphs [0010], [0012], [0022-0023], [0042] and [0070]), and a total content of the strong nitride-forming element is greater than or equal to 0.05wt. % (abstract and paragraphs [0010-0012], [0022-0023], [0044] and [0070]). Janko et al. further discloses the stent comprises a microstructure that is formed having an irregular shape for controlling the rate of However, Janko et al. does not expressly disclose the lumen stent preform has a microstructure that has a grain size number greater than or equal to 9. Stinson et al. teaches a lumen stent preform, characterized in that the lumen stent preform is an metal alloy (abstract and paragraphs [0006], [0011], [0056] and [0057]), wherein the stent comprises a microstructure that is formed of equiaxed grains having a uniform structure having an average grain size of 9.4 microns average grain diameter (paragraphs [0049-0051] and Table 1) for the purpose of providing the stent with a uniform, homogenous properties that strengthen the stent to prevent crack propagation (paragraphs [0048-0050]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Janko’s stent structure to further include a microstructure that comprises a microstructure that is formed of equiaxed grains having a uniform structure having an average grain size of 9.4 microns average grain diameter as taught by Stinson et al. for the purpose of providing the stent with a uniform, homogenous properties that strengthen the stent to prevent crack propagation. The examiner interprets an equiaxed grain having a uniform structure and an average grain diameter of 9.4 microns is equivalent to applicant’s micro-grain size number 10.5. However, Janko et al. does not expressly disclose the tube having a radial strength of at least 80kPa or between 85-130kPa. Wang et al. teaches an iron alloy stent in the same field of endeavor wherein the iron alloy stent comprises a radial strength of 92-108 kPa (paragraph [0092], [0100]) for the purpose of preventing micro-cracks and improve the fatigue-resistance of the stent (paragraph [0083]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Janko’s iron stent to further include a radial strength of at least 92 or 108 kPa as taught by Wang et al. for the purpose of preventing micro-cracks and improve the fatigue-resistance of the stent.
Regarding Claim 23, Janko et al. discloses a carbon content in the total alloy elements of the iron alloy is less than or equal to 0.45wt.% (paragraphs [0010-0012], [0037] and [0042]).
Regarding Claim 25, Janko et al. discloses wherein the stent is a coronary stent, a vascular stent, an esophageal stent, or a tracheal stent (paragraph [0055-0056]).
Regarding Claim 31, Janko et al. does not expressly disclose the tube has a hardness of 250-350 HV0.05/10. Wang et al. teaches an iron alloy stent in the same field of endeavor wherein the iron alloy stent comprises a hardness that does not exceed 350 HV, more specifically in the range of 280-320 HV (paragraphs [0022], [0030]) for the purpose of preventing cracks and fatigue fracture of the stent (paragraph [0079]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Janko’s iron stent to further include a hardness that does not exceed 350 HV as taught by Wang et al. for the purpose of preventing cracks and fatigue fracture of the stent.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janko U.S. Publication 2010/0174367 in view Stinson et al. U.S. Publication 2005/0131522 and further in view of Wang et al. WO2013/152728 and further in view of Bayer et al. U.S. Publication 2011/0077732.
Regarding Claim 24, Janko et al. does not expressly disclose the lumen stent preform has an outer diameter of 1.2-4.2 mm and a wall thickness of 0.08-0.24 mm. Bayer et al. teaches a stent formed from an iron alloy (abstract and paragraph [0013]) having a thickness of approximately 5-300 micro meters (paragraphs [0028], [0036], [0041], [0048]) and carbon of 0.7% (paragraphs [0053], [0086] and [0092]) and an outer diameter of 2-3.5 mm (paragraphs [0087 and [0091]) for the purpose of having an iron-based alloy structure that composition resulted in an austenitic structure having good tensile strength and elongation (paragraph [0087]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Janko’s iron-based alloy stent to have an outer diameter of 1.2-4.2 mm and a wall thickness of 0.08-0.24 mm as taught by Bayer et al. for the purpose of having an iron-based alloy structure that composition resulted in an austenitic structure having good tensile strength and elongation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774